Citation Nr: 1544346	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment rendered at Memorial Medical Center on November 28, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1986.  This matter is before the Board of Veterans' Appeals from a June 2015 decision of the Department of Veterans Affairs Medical Center (VAMC) in San Antonio, Texas, which denied reimbursement for unauthorized medical expenses incurred on November 28, 2014 at Memorial Medical Center.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the claim for reimbursement of medical expenses, a June 2015 decisional letter denied this claim.  Correspondence from the Veteran received in July 2015 reasonably expresses disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

Review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




